119 U.S. 339 (1886)
DONNELLY
v.
DISTRICT OF COLUMBIA.
Supreme Court of United States.
Submitted November 19, 1886.
Decided December 13, 1886.
APPEAL FROM THE COURT OF CLAIMS.
*340 Mr. V.B. Edwards for appellant.
Mr. Assistant Attorney General Maury for appellee.
*341 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The judgment in this case is affirmed on the authority of Looney v. The District of Columbia, 113 U.S. 258. It having been found as a fact by the court below that no mistake had been made in reducing the contract to writing, no questions are presented in this court on that branch of the case.
Affirmed.